Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-5-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 17-20 of copending Application No. 16/599,966 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 17-20 of the ‘966 application are substantially similar to claims 1-13 and 21-24 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of copending Application No. 16/599,966 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-16 of the ‘966 application are substantially similar to claims 18-20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,575,104 to Wilding.

Referring to claim 2, Wilding further discloses each of the plurality of sealed air enclosures has a vertical height and an offset radius – see at 41,43, wherein the offset radius is greater than or equal to the vertical height – see equal to in figures 6-7.
Referring to claim 3, Wilding further discloses a first film – at 45, to which the plurality of sealed air enclosures are attached – see figures 5-7, the first film spanning a distance between each of the plurality of sealed air enclosures and each adjacent one of the plurality of sealed air enclosures – see at 41-45 in figures 5-7.
Referring to claim 4, Wilding further discloses the first film includes a first aperture through which the line attachment device is inserted – see at 47, the first aperture having a perimeter that does not intersect with any one of the plurality of sealed air enclosures – see at 47 in figures 5-7.

Referring to claim 6, Wilding further discloses the first film is located along a bottom portion of the plurality of sealed air enclosures – see at the lower of items 45 in figure 7, and the second film is located along a top portion of the plurality of sealed air enclosures – see the higher of items 45 in figure 7.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding as applied to claim 1 above.
Referring to claim 7, Wilding does not disclose the plurality of sealed air enclosures are made from a translucent or transparent material. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding and make the air enclosures from a translucent or transparent material as claimed, so as to yield the predictable result of allowing the user to view the interior of the air enclosures as desired.
Referring to claim 8, Wilding does not disclose the outer membrane of each of the plurality of sealed air enclosures has a thickness that is less than or equal to 0.2 mm. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding and make the outer membrane any suitable thickness including the claimed less than or equal to 0.2mm as claimed, so as to yield the predictable result of making the device both flexible and durable for repeated use.
Referring to claim 9, Wilding does not disclose the material of the outer membrane has a Young’s Modulus between 100 MPa and 800 MPa. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilding and make the outer membrane of any suitable material including a material having a Young’s Modulus of between 100 MPa and 800 MPa as claimed, so as to yield the predictable result of making the device more flexible and durable for repeated use.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding as applied to claim 1 above, and further in view of U.S. Patent No. 7,621,069 to Holtskampf.
Referring to claim 11, Wilding does not disclose the line attachment device comprises a bolt having a base and a threaded shaft, a threaded nut configured to engage with the threaded 
Referring to claim 12, Wilding as modified by Holtskampf further discloses the threaded shaft has a base end – at 42, a free end opposite the base end – see opposite of 42 at end of 40, a center axis, and an outer circumference – see figures 4-5 of Holtskampf, and wherein the L-shaped notch – at 46, extends from the outer circumference of the threaded shaft to the center axis of the threaded shaft – see at 46 in figures 4-5 of Holtskampf, and along the center axis of the threaded shaft to the base end of the threaded shaft – see at 40,46 in figures 4-5 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilding and replace line attachment shaft – at 61,63 with another functionally equivalent line attachment shaft such as the threaded shaft with notch as disclosed by Holtskampf, so as to yield the predictable result of better attaching and securing the fishing line to the device as desired.
.
Claims 18, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,950,107 to Rosenbloom et al. in view of U.S. Patent No. 2,729,014 to Johnson and further in view of Holtskampf.
Referring to claim 18, Rosenbloom et al. discloses a method of attaching a strike indicator to a fishing line, the strike indicator including a float – at 100, and an attachment device – at 112-116, the attachment device comprising a threaded nut – at 114, and a threaded bolt – at 112, the threaded bolt having a center axis – see figure 3, a base – at 112a, and a threaded shaft – at 112b,112c, the threaded shaft extending from the base to a free end – see figure 3, the threaded shaft including a notch – at 112d, formed therein that extends from the outer circumference of the shaft – at 112b,112c to the center axis – see at 112d in figure 3 and extends partially along the center axis to the base – see at 112d in figure 3, the method comprising, positioning the threaded nut on the threaded shaft between the free end and the notch – see at 112,114 in figures 
Referring to claim 20, Rosenbloom et al. as modified by Johnson and Holtskampf further discloses rotating the threaded nut until the fishing line is clamped between the threaded nut and the base – see figures 3-4 of Rosenbloom et al. and – see figures 1-2 of Johnson.
Referring to claim 25, Rosenbloom et al. as modified by Johnson and Holtskampf further discloses removing the fishing line from the L-shaped notch without removing the threaded nut from the threaded shaft – see figures 3-4 of Rosenbloom et al. where the nut can be moved along the threaded shaft while still being engaged to the shaft to form a gap that would allow for removing of the fishing line and – see figures 1-4 and 10-11 of Holtskampf where the fishing .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom et al. as modified by Johnson and Holtskampf as applied to claim 18 above, and further in view of Wilding.
Referring to claim 19, Rosenbloom et al. as modified by Johnson and Holtskampf does not disclose the strike indicator includes a float having a plurality of sealed air enclosures, and the method further comprises, inserting the fishing line between at least two of the plurality of sealed air enclosures. Wilding does disclose the strike indicator includes a float having a plurality of sealed air enclosures – see at 41,43, and the method further comprises, inserting the fishing line between at least two of the plurality of sealed air enclosures – see at 45,47,61,63 in figures 5-7. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Rosenbloom et al. as modified by Johnson and Holtskampf and add the plurality of sealed enclosures of Wilding, so as to yield the predictable result of providing for better visibility of the device during use.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom et al. in view of Holtskampf.
Referring to claim 21, Rosenbloom et al. discloses a strike indicator for use with a fishing line, the strike indicator comprising, a float – at 120, including an axis and an aperture extending through the float along the axis – see the aperture receiving item 124 in figure 5, and a line attachment device including a fastener – at 124, and a bolt – at 122, the bolt having a center axis – see figure 5, a base – at 122a, and a shaft – at 122b,122c, the shaft extending from the base to a free end – see at 122 in figure 5. and including a notch – at 126, formed therein that extends from 
Referring to claim 22, Rosenbloom et al. as modified by Holtskampf further discloses the shaft of the bolt has a base end – see connection of 122a to 122b in figure 5 of Rosenbloom et al., a free end opposite the base end – see opposite end of 122b in figure 5 of Rosenbloom et al., a center axis – see at 122 in figure 5, and an outer circumference – see at 122b in figure 5, and wherein the L-shaped notch extends from the outer circumference of the shaft to the center axis of the shaft – see at 46 in figures 4-5 of Holtskampf, and along the center axis of the shaft to the base end of the shaft – see at 40-46 in figures 4-5 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rosenbloom et al. and add the threaded shaft with L-shaped notch as disclosed by Holtskampf, so as to yield the predictable result of better attaching and securing the fishing line to the device as desired.
.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom et al. as modified by Holtskampf as applied to claim 21 above, and further in view of U.S. Patent No. 2,535,907 to Dolejs.
Referring to claim 24, Rosenbloom et al. as modified by Holtskampf further discloses the fastener – at 124, is removable from the shaft – at 122 – see figure 5 of Rosenbloom et al., but doesn’t disclose the float is removed from the line attachment device. Dolejs does disclose the float – at 4, is removed from the line attachment device – at 8,10 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rosenbloom et al. as modified by Holtskampf and add the float removed from the entire line attachment device as disclosed by Dolejs, so as to yield the predictable result of making it easier to replace the line attachment device as desired.  

Response to Arguments

5.	Regarding the non-statutory double patenting rejections it is noted that applicant will file a terminal disclaimer when all other rejections are overcome.
	Regarding the prior art rejections of claims 1-6, the Wilding reference US 5575104 discloses the new claim limitations of claim 1 in that Wilding discloses portions of the device that are flexible. Wilding discloses the device has flexible portions such as the snap fitted portions of the air enclosures at 49-51b and an outer membrane that is flexible – at 45 which can be flexed proximate 47 as detailed in column 3 lines 16-35 and as seen for example in figure 1 with item 5 being similar to 45 as detailed in column 3 lines 16-35.
	Regarding the prior art rejections of claim 7, applicant’s arguments are not persuasive in that making the device of Wilding out of a translucent or transparent material would provide for the device to be attracted to fish in that making the device translucent or transparent would allow for light to pass through the device and therefore have light patterns that can be attractive to fish as desired.
	Regarding the prior art rejections of claim 8, applicant’s arguments are not persuasive in that the hinge of the Wilding is a flexible portion of the device and the snap fitted portions – at 49-51b are flexible as detailed earlier with respect to claim 1. Therefore it would have been obvious to make the device of Wilding at the claimed thicknesses as detailed earlier in paragraph 4 of this office action.
	Regarding the prior art rejections of claim 9, applicant’s arguments are not persuasive in that the hinge of the Wilding is a flexible portion of the device and the snap fitted portions – at 49-51b are flexible as detailed earlier with respect to claim 1. Therefore it would have been 
	Regarding the prior art rejections of claims 11-12, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding the prior art rejections of claim 13, the Holtskampf reference US 7621069 discloses the new claim limitations of the shape and position of the L-shaped notch on the threaded bolt – at 15, enables the threaded nut – at 21, to be positioned beyond the L-shaped notch – see extending beyond the notch – at 48 as seen in figures 1-4 of Holtskampf, thereby enabling removal and insertion of a fishing line – at 32, into the L-shaped notch without removing the threaded nut from the threaded shaft – see figures 1-4 and 10-11 where the fishing line can be inserted into the notch when the bolt – at 15 is at least partially engaging the nut – at 21.
	Regarding the prior art rejections of claim 18, the Rosenbloom reference US 8950107 as modified by the Holtskampf reference discloses the new claim limitations of the notch extending partially along the center axis as seen in figures 3-4 of Rosenbloom where the notch at the edges of the threaded shaft extend at least partially along the center axis and as seen in figures 1-5 of Holtskampf the L-shaped notch – at 46 has portions at the outer edges of the threaded shaft and at the head of the threaded shaft that extend partially along the central axis of the threaded shaft. Further, Rosenbloom discloses the fishing line – at 80, can be inserted into the notch after the nut – at 114 is at least partially engaged with the threaded shaft – at 112, so that the user would not have to hold the line in the notch when threading the nut onto the shaft. Further, the Johnson reference US 2729014 explicitly discloses the fishing line – at 10, can be inserted in the notch – at 24 of the threaded shaft – at 20-24, after the nut – at 16 is positioned on the threaded shaft – at 
	Regarding the prior art rejections of claims 19-20, applicant relies upon the same arguments with respect to parent claim 18 discussed earlier.
	Regarding the prior art rejections of claim 25, applicant relies upon the same arguments with respect to claims 13 and 18 discussed earlier.
	Regarding the prior art rejections of claim 21, applicant relies upon the same arguments with respect to claim 18 discussed earlier.
	Regarding the prior art rejections of claims 22-24, applicant relies upon the same arguments with respect to claim 21 discussed earlier.

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643